NUMBER 13-19-00457-CR

                             COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

RUBEN NUNEZ JR.,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                       On appeal from the 430th District Court
                             of Hidalgo County, Texas.


                                       ORDER
              Before Justices Benavides, Hinojosa, and Tijerina
                              Order Per Curiam

       This cause is before the Court on appellant's fifth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on February 26, 2020, and

this Court has previously granted appellant four extensions for the filing of appellant’s

brief in this cause.
       The Court, having fully examined and considered appellant's fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's fifth motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's fifth motion for extension of time to file the brief is hereby GRANTED

IN PART, and the Honorable Hector Bustos, counsel for appellant, is hereby ORDERED

to file the appellate brief with this Court on or before November 9, 2020. Further motions

for extension of time absent exigent circumstances will not be favorably entertained by

the Court.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of October, 2020.